Citation Nr: 1829232	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  14-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, to include whether reconsideration is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include whether reconsideration is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, to include whether reconsideration is warranted, including as due to Agent Orange exposure and/or as secondary to a heart disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for varicose veins of the bilateral extremities, to include whether reconsideration is warranted, including as due to Agent Orange exposure and Camp Lejeune contaminated water exposure.

5.  Entitlement to service connection for heart disease, to include as due to Camp Lejeune contaminated water exposure and Agent Orange exposure.

6.  Entitlement to service connection for vascular disease of the legs.

7.  Entitlement to service connection for a kidney disorder, to include as due to Camp Lejeune contaminated water exposure.

8.  Entitlement to service connection for anemia, to include as due to Camp Lejeune contaminated water exposure.

9.  Entitlement to service connection for hypertension, to include as due to Camp Lejeune contaminated water exposure and as secondary to a heart disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2017 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Regarding the claim of PTSD, a claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  The Board has characterized the Veteran's claim of entitlement to a psychiatric disorder to reflect the various psychiatric diagnoses made during the appeal period.

The claims other than entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received relevant service department records that existed at the time of a prior final decision regarding the claims for service connection for tinnitus, a psychiatric disorder, headaches, varicose veins of the bilateral extremities, and hypertension.

2.  The Veteran has provided competent and credible lay evidence that tinnitus began during service and has existed since that time.



CONCLUSIONS OF LAW

1.  The issues of entitlement to service connection for tinnitus, a psychiatric disorder, headaches, varicose veins of the bilateral extremities, and hypertension are reconsidered. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a), (c) (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

The claims concerning service connection for tinnitus, headaches, varicose veins of the bilateral extremities, PTSD, and hypertension were denied in a September 2009 RO decision.  At that time, the Veteran's service personnel records indicated that he served in the contiguous waters of Vietnam on the CTG-791 from April 1972 to August 1972 and that the Veteran was a combat engineer.  After the September 2009 RO decision, the Veteran submitted new service personnel records that indicate that CTG 79.1 engaged in combat with the enemy, and provided additional confirming information of the Veteran's Vietnam service.  Because the Veteran gave the RO sufficient information to research the ship on which he served, and they did not do so until after the 2009 rating decision, the rating decision is reconsidered. 

Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2017); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he has tinnitus as a result of noise exposure during service, including weapons fire and other combat related noises.  His service personnel records reflect assignments consistent with the duties and noise exposure that he has reported.

At a February 2009 VA audiological examination, the Veteran indicated that he had first noticed that he had tinnitus in the early to mid1970s.  The examiner opined that the Veteran's tinnitus was not likely related to service because there is no documentation regarding the Veteran's tinnitus.  The examiner noted that the Veteran reported a starting date of the early 1970s for his tinnitus, but that the exit exam indicated hearing to be within normal range so the tinnitus can not be associated with hearing loss.  The examiner finally concluded that the Veteran's tinnitus cannot be completely ruled out as a result of his military noise exposure but without associated hearing loss it is less likely than not associated.

At his September 2017 Board hearing the Veteran reiterated his assertion that his tinnitus had begun during service and had continued since that time.

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  First, the Veteran reported current tinnitus at his September 2017 Board hearing.  The Veteran is competent to do so, and the Board finds these statements credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Second, the evidence indicates that the Veteran's tinnitus had onset during service.  The Veteran's statements concerning the onset of his tinnitus during service are competent and have been consistent.  See Charles, 16 Vet. App. at 374; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Further, the negative February 2009 VA examination opinion was equivocal, and thus the Board does not accord it any probative value.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) (noting that an inconclusive etiology statement may be properly described as "non-evidence" but that the remainder of the examination report must still be considered by the Board).  In sum, the Veteran has provided similarly competent and credible testimony both that the tinnitus began during service and has existed since that time.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Accordingly, all three elements of service connection have been met.  Based on the foregoing, and resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is warranted.
ORDER

The claims of entitlement to service connection for tinnitus, a psychiatric disorder, headaches, varicose veins of the bilateral extremities, and hypertension are reconsidered.  

Service connection for tinnitus is granted.


REMAND

A review of the record reveals that further development is necessary prior to the Board's adjudication of this case.

Regarding the claim for a psychiatric disorder, remand is required for an adequate examination.  Where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A June 2012 VA examination was conducted.  The VA examiner opined that the Veteran did not have PTSD, but diagnosed adjustment disorder with mixed anxiety and depressed mood.  However, the examiner did not provide an etiological opinion.  Further, it appears that later dated VA records reflect a diagnosis of PTSD.  Consequently, another VA examination is necessary.

Regarding the claim for a heart disorder, remand is required for an adequate examination.  Where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate.  Barr, 21 Vet. App. at 311.  The Veteran asserts that this condition is secondary to exposure to herbicides.  Although a June 2012 VA examiner indicated that the Veteran did not have ischemic heart disease, the examiner did not address a private May 2007 myocardial perfusion study that had indicated that "very subtle ischemia in a tiny area of the apex" could not be entirely excluded.  Another examination and opinion is thus necessary.

Regarding the claim for hypertension, bilateral varicose veins, and headaches, remand is required for an adequate examination.  Issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran claims his hypertension, varicose veins, and headaches, could be due to his heart disorder; as this issue is still on appeal, remand is required.  

Regarding the claims for service connection for vascular disease of the legs, kidney disorder, and anemia, remand is required for an examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  The Veteran's service personnel record demonstrate service from Camp Lejeune in 1971 and 1972.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.  Although the Veteran's claimed disorders are not on the list of diseases potentially associated with exposure to contaminants, the list is non-exclusive.  See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.  Thus, VA must provide the Veteran with a VA medical opinion.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after May 24, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination in connection with his psychiatric claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  This examination must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  

Regarding each non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to active service.  The examiner must address the Veteran's December 2008, February 2009, and May 2011 statements regarding his stressors and service during Vietnam.

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-5.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors noted in the Veteran's December 2008, February 2009, and May 2011 statements.  Additionally, the examiner must provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination in connection with his heart disorder claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

(a) Does the Veteran have a current heart disorder that is on the list of presumptive service-connected diseases for herbicide exposure, including, but not limited to ischemic heart disease, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, coronary spasm, coronary bypass surgery, or stable, unstable and Prinzmetal's angina?  In rendering this opinion, the VA examiner must conduct any necessary testing to determine if the Veteran has current ischemic heart disease.

(b) If the Veteran does not have a current heart disorder that is on the list of presumptive service-connected diseases for herbicide exposure, is it at least as likely as not (50 percent or greater probability) that the Veteran has any heart disorder that had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service, to include his presumed herbicide exposure in service.

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service, to include his presumed herbicide exposure in service.

(c) In rendering the above opinions, the examiner must address the private May 2007 myocardial perfusion study that had indicated that "very subtle ischemia in a tiny area of the apex" could not be entirely excluded.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination in connection with his headaches claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

(a) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service, to include his presumed herbicide exposure in service.  The examiner must address the Veteran's lay statements regarding headaches since service discharge. 

(b) If it is determined that the Veteran has a heart disability related to service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused by or aggravated by the service-connected heart disability.

6.  After any additional records are associated with the claims file, the Veteran's file should be referred to the appropriate physician for an opinion concerning the Veteran's assertions related to his service at Camp Lejeune.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any heart disorder, hypertension, anemia, kidney disorder, vascular disease of the legs, and bilateral varicose veins, had onset in, or are otherwise related to active service, to include as due to exposure to contaminants at Camp Lejeune, North Carolina, despite the disorders not being presumptive conditions.

The examiner must address the Veteran's statements that he has had bilateral vascular disease (ulcers) and varicose veins off and on since service discharge.  A May 2009 private record noted chronic venous insufficient ulcers since the 1970s.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


